NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Argued April 24, 2012
                                       Decided May 2, 2012

                                                Before

                               WILLIAM J. BAUER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge
          
No. 11‐3409

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Illinois.

       v.                                             No. 3:11‐cr‐30089‐DRH‐1

DWON L. LOTT,                                         David R. Herndon,
    Defendant‐Appellant.                                   Chief Judge.



                                              O R D E R

       Dwon  Lott  pleaded  guilty  to  possessing  a  firearm  as  a  convicted  felon,  18  U.S.C.
§ 922(g)(1).  The district court sentenced him to 46 months’ imprisonment, the bottom of his
Guidelines range.  He argues on appeal that the district judge did not adequately consider his
“extraordinary”  family  circumstances,  which  in  his  view  warranted  a  sentence  of  home
confinement.    But  the  record  shows  that  the  sentencing  judge  did  consider  and  reject  the
argument.  Accordingly, we affirm the judgment.

         Police officers were investigating a loud radio in East St. Louis, Illinois, when they saw
Lott,  then  36  years  old,  run  into  a  public‐housing  apartment  leased  by  his  then‐girlfriend,
Gloria Clanton.  The officers went to the door and obtained Clanton’s consent to search the
No. 11‐3409                                                                                       Page 2


apartment.  They found a loaded pistol, a small amount of ecstasy, and two grams of crack
cocaine in a dresser drawer in the master bedroom.  Lott was arrested and released by state
authorities, giving him time to marry Clanton in April 2011.  But in May 2011, Lott was charged
in federal court with violating § 922(g)(1) and arrested; he was detained without bond and has
been in custody ever since.  During the plea colloquy he stipulated to a 2005 felony conviction
in Hawaii for “terroristic threatening in the first degree,”  HAW. REV. STAT. §§ 707–716.  He also
admitted  that  he  got  Clanton  to  buy  the  pistol  for  him  using  her  name  because  he  was
prohibited from possessing a gun, and that he had been selling drugs “trying to make a dollar.”

        A  probation  officer  detailed  Lott’s  criminal  history  and  calculated  his  Guidelines
imprisonment range in a presentence investigation report.  Lott’s conviction in Hawaii (and
actually there was a second conviction for “abuse of family and household member” arising
from the same incident) was for pushing his then‐wife down to the ground, standing over her,
and  threatening  her  with  a  steak  knife.    He  was  sentenced  to  90  days  in  jail  followed  by
probation, but in 2006 authorities in Hawaii issued a (still pending) arrest warrant and moved
for  revocation  of  Lott’s  probation  after  he  absconded.    He  turned  up  in  Illinois,  where  he
committed several crimes, including unlawful use of a weapon in 2008.  This criminal history
placed  Lott  in  Category  III,  which,  combined  with  his  total  offense  level  of  21,  yielded  a
Guidelines imprisonment range of 46 to 57 months.

        Lott filed a sentencing memorandum but did not object to the Guidelines calculations;
he  instead  requested  home  confinement  on  the  ground  that  Clanton  and  her  son,  Kelvin,
needed him at home.  See U.S.S.G. § 5H1.6.  Lott did not assert that Clanton and Kelvin (then
eight years old) depended on him financially; in fact, Clanton supported the family working
as a bus operator.  Defense counsel insisted, though, that Lott “played a tremendous role in the
step‐child’s life and was the only available source for positive male bonding” because Kelvin’s
father  had  never  been  part  of  his  life.    Counsel  also  asserted  that  Clanton  and  Kelvin  had
experienced difficulty adjusting to Lott’s incarceration and that Clanton was recovering from
and requires further surgery.  Counsel attached to his memorandum 11 letters of support from
family and acquaintances, including Clanton, her mother and two adult children, Kelvin, and
one of Kelvin’s teachers.  Clanton described Lott as a “role model” for Kelvin and “a great
husband and a great father” who would cook dinner and get Kelvin and her granddaughter
to school and back.  Lott also had helped her during a recent surgery, Clanton said, and she was
delaying another surgery because with Lott in jail she did not have anyone to help around the
house  or  with  Kelvin.    Kelvin’s  teacher  wrote  that  she  recruited  Lott  to  be  a  classroom
volunteer, which he did with energy and enthusiasm.  He would give the boys in class pep
talks “on doing the right thing,” run errands on party days, and read to students as part of the
school’s “Real Men Read” program.  She added that Lott’s incarceration had “affected Kelvin’s
work in a negative way.”  Kelvin told the court that Lott spent time with him doing things like
going to ball games, playing video games, and helping with schoolwork.
No. 11‐3409                                                                                          Page 3


        At  the  sentencing  hearing,  the  parties  addressed  Lott’s  argument  that  his  family
circumstances warranted a sentence below the Guidelines range.  Defense counsel repeated
Lott’s  request  for  home  confinement,  but  Lott  did  not  testify,  and  counsel  presented  no
evidence beyond the letters attached to Lott’s sentencing memorandum (and another from a
neighbor submitted just before the sentencing hearing).  The government retorted that Lott’s
conduct  showed  that  he  was  not  setting  a  good  example  for  his  family.    In  imposing  the
sentence, the judge reasoned:

           So  there  are  a  lot  of  things  to  think  about  here  in  terms  of  mitigating
       circumstances.  There’s no question that the letters that I got, particularly the
       letter from the teacher, give me pause in terms of what I should do in this case. 
       The letter from Kelvin, the step‐son, certainly give[s] a sentencing judge pause
       in consideration of what I should do.  There certainly seems to be—on paper
       there’s a suggestion  of a change in Mr. Lott’s direction in terms of how he’s
       approaching life in the interim from the day of the incident to the day of his
       arrest.    Question  becomes:  Is  it  someone  who’s  gotten  the  message  or  is  it
       someone who knows something’s coming down and making every effort to put
       the best light on things knowing that one day he’s going to be sitting exactly
       where he’s sitting now?

           And it’s not at all unusual for me to see this completely different picture
       when I read letters from family members and the close friends from what I read
       in a criminal history.  That’s quite typical. For example, the letter that I read just
       before I came out had a line in it, something to the effect of, I’ve never known—let
       me just look at the letter and read it exactly.  I have never known him to be in any
       trouble.  Well,  completely  contrary  to  his  criminal  history.    So  that’s  just  not
       unusual at all.

           And as [defense counsel] says, there’s no question that Mr. Lott cares very
       much about his family and has great family support.  So when you’re sitting in
       my position, you’re sitting in my seat, a sentencing judge, at least I do—I can’t
       speak for all sentencing judges.  I have a couple of reactions:  One reaction is, I
       think that’s a very strong mitigating factor and it provokes a feeling of wanting
       to do something to help the family.  But the offsetting feeling is, you almost feel
       anger.  It’s like you have this family and you have these people that care for you,
       how can you possibly do this?  How can you break the law?  How can you use
       the woman you love and ask her to break the law to get you a gun?  How can
       you carry a gun and deal drugs when you have people like this depending upon
       you?  How can you risk the fact, risk the opportunity or the chance of going to
       prison  when  you  have  people  like  this  depending  on  you?    See,  that’s  the
No. 11‐3409                                                                                   Page 4


       counter‐balance to the mitigating part.  People like . . . Kelvin, who sounds like
       just a great young man, depend[] on you, Mr. Lott, but yet you’ve engaged in
       extraordinarily risky behavior like having his mother buy you a gun that could
       put her in prison.

           Now,  the  government,  right  now—the  government  at  that  time  wasn’t
       charging women and other people for straw purchases, and I understand now
       they have an initiative of charging those people.  They could still go back and
       charge her.  And they’re charging other people for that very conduct.  So you
       know, your conduct flies in the face of their love and their support.  And so on
       the one hand, when you’re in my position you feel warm and fuzzy about people
       that want to give you support and love, and on the other hand you think, how
       can a guy do that to his family?  So it’s—it carries both a mitigating element and
       an aggravating element, and people take it to the sentencing judge because they
       want the judge to go easy on them, but you have to make that approach with a
       great deal of care because when you do that, there’s the other side of that coin,
       and so I think the aggravating side is a tough one in your case.

The  judge  then  analyzed  the  sentencing  factors,  see  18  U.S.C.  §  3553(a),  most  importantly
concluding  that  Lott  had  continued  violating  the  law  despite  past  lenient  sentences,
demonstrating that he has no respect for the law and has not been adequately deterred from
committing  more  crimes.    The  judge  addressed  Lott  and  explained  that  the  judge’s  own
“view of what is proper correctional treatment, quite frankly, just differs from how you and
[defense counsel] have analyzed this case.”  The court remained unconvinced that Lott wasn’t
“deserving of more time” given his history but relented and imposed a low‐end sentence of 46
months.

        On appeal Lott, now characterizing his family circumstances as “extraordinary,” argues
that the district court failed to “adequately” consider his argument that his absence would have
a “severe negative impact upon his immediate family.”  Lott contends that the district judge
should have addressed specific “uncontested facts,” including, he now maintains, that he was
the “primary caregiver and sole resource for positive male bonding” for Kelvin, that his wife
had difficulty finding childcare after his incarceration, that his wife needs surgery that she is
postponing in his absence, and that Kelvin is now struggling in school without Lott’s guidance. 
Instead,  according  to  Lott,  the  judge  “brushed  aside”  his  argument  on  the  erroneous
assumption that Lott’s “criminal acts caused his separation from his family.”

      A review of the sentencing transcript shows that the judge did consider Lott’s family
circumstances argument, and his reason for rejecting it is clear.  A judge need not be explicit
where “anyone acquainted with the facts would have known without being told why the judge
No. 11‐3409                                                                                     Page 5


had not accepted the argument.” United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005);
see also Gary, 613 F.3d at 709 (same); United States v. Pulley, 601 F.3d 660, 667 (7th Cir. 2010)
(noting that short explanation suffices where reasoning underlying judge’s conclusion is clear
from context); United States v. Poetz, 582 F.3d 835, 836 (7th Cir. 2009) (concluding that sentencing
judge  fulfilled  obligation  because  “the  totality  of  the  record  demonstrate[d]  that  the  judge
implicitly  considered  and  rejected”  argument).    Here,  right  after  Lott’s  lawyer  made  the
argument, the judge acknowledged that the letters “gave him pause” because Lott’s “family
support” carries a “mitigating element.”  The judge identified, however, a stronger “counter‐
balance” to this element, chiding Lott for engaging in such risky conduct—particularly asking
his wife to risk jail for buying him the gun—when Lott’s family depended on him.  Essentially
the  judge  told  Lott  that  his  family  circumstances  looked  more  like  an  aggravating  factor. 
See United States v. Jackson, 547 F.3d 786, 794–95 (7th Cir. 2008) (rejecting contention that district
court had failed to consider argument that defendant’s youth was mitigating factor, since court
did consider youth of defendant but decided that “unfortunately . . . it happens to cut against
him in this case”); see also United States v. Vazquez‐Pita, 411 F. App’x 887, 892 (7th Cir. 2011)
(nonprecedential  disposition)  (explaining  that,  in  realm  of  discretionary  sentencing,  every
defendant who proposes argument in mitigation runs the inherent risk that contention “may
sound to the court more like a factor in aggravation”).

         So  we  are  satisfied  that  the  district  court  considered  and  rejected  Lott’s  argument
regarding his family circumstances.  This conclusion refutes Lott’s heavy reliance on United
States v. Schroeder, 536 F.3d 746 (7th Cir. 2009), which we have said stands for the proposition
that  a  district  court  may  not  summarily  disregard  a  defendant’s  potentially  meritorious
argument regarding his family circumstances.  Gary, 613 F.3d at 711; see also United States v.
Diekemper,  604  F.3d  345,  355  (noting  Schroeder  inapplicable  where  judge  considers  family
circumstances argument).
                                                                                            AFFIRMED.